DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-18 and 26-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 10,182,901. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to an intraluminal device comprising an esophageal member, a cardiac member, and a connector that connects the esophageal and cardiac members.  The esophageal member comprises a wall that is defined by a mesh and a cover over said mesh, the cover comprising at least one opening defined therein that exposes the mesh, thereby allowing tissue ingrowth to occur.  
.

Allowable Subject Matter
Claims 8-18 and 26-41 would be allowable upon filing of a terminal disclaimer to overcome the double patenting rejection set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
The instant claims are drawn to an intraluminal device comprising an esophageal member, a cardiac member, and a connector that connects the esophageal and cardiac members.  The esophageal member comprises a wall that is defined by a mesh and a cover over said mesh, the cover comprising at least one opening defined therein that exposes the mesh, thereby allowing tissue ingrowth to occur.  A temporary fixation element is provided that fixes the device in place until tissue ingrowth to the mesh in the at least one opening.  
The closest prior art is Baker (US 2007/0293716; hereafter “Baker 2007”). Baker 2007 teaches an intraluminal stent comprising a middle section 120 that has a plurality of holes 123 for facilitating tissue ingrowth (Figure 3). Baker 2007, however, does not teach that the holes are polygonal, and also does not teach that intersecting mesh portions are exposed by the holes such that tissue can grow around said mesh portions.

Finally, Baker (US 2016/0151233; hereafter “Baker 2016”) teaches an intraluminal device having polygonal openings in the cover for allowing tissue  ingrowth. However, Baker 2016 does not qualify as prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/PHILIP R WIEST/Primary Examiner, Art Unit 3781